Exhibit 10.10

 

UNITED STATIONERS INC.
2004 LONG-TERM INCENTIVE PLAN
RESTRICTED STOCK UNIT AWARD AGREEMENT

 

First Name, Last Name
Address
City, State Zip

 

Dear <First Name>:

 

This Restricted Stock Unit Award Agreement (this “Agreement”), dated
September 1, 2008, (the “Award Date”), is by and between <First Name, Last Name>
(the “Participant”), and United Stationers Inc., a Delaware corporation (the
“Company”).  Any term capitalized but not defined in this Agreement will have
the meaning set forth in the Company’s 2004 Long-Term Incentive Plan (the
“Plan”).

 

In the exercise of its discretion to grant awards under the Plan, the Committee
has determined that the Participant should receive a restricted stock unit
award, on the following terms and conditions:

 

1.                                       Grant.  The Company hereby grants to
the Participant a Restricted Stock Unit Award (the “Award”) of <#> restricted
stock units (the “Units”), each Unit that vests representing the right to
receive one share of the Company’s common stock as provided in Section 5 of this
Agreement.  The Award will be subject to the terms and conditions of the Plan
and this Agreement.

 

2.                                       No Rights as a Stockholder.  The Units
granted pursuant to this Award do not entitle the Participant to any rights of a
stockholder of the Company’s Stock.  The Participant’s rights with respect to
the Units shall remain forfeitable at all times until satisfaction of the
vesting conditions set forth in Section 3 of this Agreement.

 

3.                                       Vesting; Effect of Date of
Termination.  For purposes of this Agreement, “Vesting Date” means any date,
including the Scheduled Vesting Date (as defined below), on which Units subject
to this Award vest as provided in this Section 3.

 

(a)                                    Except as otherwise provided in
paragraphs 3(b) through 3(f), the Participant’s Units will vest on December 31,
2011 (the “Scheduled Vesting Date”) if the Participant’s Date of Termination has
not occurred before the Scheduled Vesting Date, but only to the extent the Units
have been earned during the period from January 1, 2009 to December 31, 2011
(the “Performance Period”) as provided in Section 4.  If the Participant’s Date
of Termination occurs for any reason before the Scheduled Vesting Date, the
Participant’s Units will be forfeited on and after the Participant’s Date of
Termination, except as provided in paragraphs 3(b) through 3(f).

 

(b)                                     If the Participant’s Date of Termination
occurs before the Scheduled Vesting Date by reason of the Participant’s death or
Permanent and Total Disability (as defined in paragraph 3(g)), a portion of the
then unvested Units will become vested as of

 

--------------------------------------------------------------------------------


 

the Participant’s Date of Termination.  That portion shall be equal to the sum
of (i) the number of Earned Units (as defined in Section 4), if any, immediately
prior to the Participant’s Date of Termination, and (ii) a number of additional
Units determined by multiplying the lesser of (A) one-third of the total number
of Units or (B) the number of Units not yet earned immediately prior to the
Participant’s Date of Termination, by a fraction, the numerator of which shall
be the number of whole months elapsed from the beginning of the calendar year in
which the termination of employment occurred to the Date of Termination, and the
denominator of which shall be twelve.  Any Units not vested as provided in this
paragraph shall be forfeited.

 

(c)                                      If the Participant’s Date of
Termination occurs before the Scheduled Vesting Date by reason of the
Participant’s Retirement (as defined in paragraph 3(j)), a portion of the then
unvested Units will become vested as of the end of the calendar year in which
the Participant’s Date of Termination occurs.  That portion shall be equal to
the sum of (i) the number of Earned Units, if any, immediately prior to the
Participant’s Date of Termination, and (ii) the number of additional Units that
otherwise would have been earned as provided in Appendix A during the calendar
year in which the termination occurred multiplied by a fraction, the numerator
of which shall be the number of whole months elapsed from the beginning of the
calendar year in which the termination of employment occurred to the Date of
Termination, and the denominator of which shall be twelve.  Settlement of the
vested Units shall occur within the first 90 days of the calendar year
immediately following the calendar year in which the Participant’s Date of
termination occurs.  Any Units not vested as provided in this paragraph shall be
forfeited.

 

(d)                                     If a Change of Control occurs after the
Award Date and prior to both the Scheduled Vesting Date and the Participant’s
Date of Termination, then a portion of the Units will become fully vested as of
the date of such Change of Control.  That portion shall be equal to the sum of
(i) the number of Earned Units, if any, immediately prior to the date of the
Change in Control, and (ii) a number of additional Units equal to the greater of
(A) 50% of the number of Units not included in clause (i), or (B) an amount
determined by multiplying 50% of the number of Units not included in clause
(i) by the Performance Factor (determined as provided in Appendix A) for all
completed calendar years during the Performance Period prior to the date of the
Change in Control.  The Units that do not vest in accordance with the previous
sentence shall remain subject to the vesting provisions of this Agreement, with
all Units that have vested as a result of the Change of Control deemed Earned
Units for purposes of applying the formula specified in Appendix A.

 

(e)                                  If, prior to the Scheduled Vesting Date but
within two years after a Change in Control described in paragraph 3(d), the
Participant’s Date of Termination occurs by reason of the involuntary
termination of the Participant’s employment by the Company or its Subsidiaries
without Cause or by the Participant for Good Reason (as defined in paragraph
3(h)), all of the Units that did not vest as a result of the

 

2

--------------------------------------------------------------------------------


 

Change of Control as provided in paragraph 3(d) will vest as of the
Participant’s Date of Termination.

 

(f)                                    If the Participant’s Date of Termination
occurs after the Award Date, before the Scheduled Vesting Date and during an
Anticipated Change of Control by reason of the involuntary termination of the
Participant’s employment by the Company or its Subsidiaries without Cause or by
the Participant for Good Reason, and a Change of Control then occurs within two
years following the Participant’s Date of Termination, a number of shares of
Stock equal to the number of Units forfeited on the Participant’s Date of
Termination (subject to paragraph 5.2(f) of the Plan) shall be issued to the
Participant on a fully vested basis within 90 days of the date of the Change of
Control.

 

(g)                                 For purposes of this Agreement, the term
“Permanent and Total Disability” means the Participant’s inability, due to
illness, accident, injury, physical or mental incapacity or other disability,
effectively to carry out his duties and obligations as an employee of the
Company or its Subsidiaries or to participate effectively and actively as an
employee of the Company or its Subsidiaries for 90 consecutive days or shorter
periods aggregating at least 180 days (whether or not consecutive) during any
twelve-month period.

 

(h)                                 For purposes of this Agreement, “Good
Reason” shall mean:  (i) any material breach by the Company of this Agreement or
of any employment agreement with the Participant without Participant’s written
consent, (ii) any material reduction, without the Participant’s written consent,
in the Participant’s duties, responsibilities or authority; provided, however,
that for purposes of this clause (ii), neither (A) a change in the Participant’s
supervisor or the number or identity of the Participant’s direct reports, nor
(B) a change in the Participant’s title, duties, responsibilities or authority
as a result of a realignment or restructuring of the Company’s executive
organizational chart nor (C) a change in the Participant’s title, duties,
responsibilities or authority as a result of a realignment or restructuring of
the Company shall be deemed by itself to materially reduce Participant’s duties,
responsibilities or authority, as long as, in the case of either (B) or (C),
Participant continues to report to either the supervisor to whom he or she
reported immediately prior to the Change of Control or a supervisor of
equivalent responsibility and authority; or (iii) without Participant’s written
consent: (A) a material reduction in the Participant’s base salary, (B) the
relocation of the Participant’s principal place of employment more than fifty
(50) miles from its location on the date of a Change in Control, or (C) the
relocation of the Company’s corporate headquarters office outside of the
metropolitan area in which it is located on the date of a Change in Control. 
For purposes of this Agreement, a Change of Control, alone, does not constitute
Good Reason.  Furthermore, notwithstanding the above, the occurrence of any of
the events described above will not constitute Good Reason unless the
Participant gives the Company written notice within thirty (30) days after the
initial occurrence of any of such events that the Participant believes that such
event constitutes Good

 

3

--------------------------------------------------------------------------------


 

Reason, and the Company thereafter fails to cure any such event within sixty
(60) days after receipt of such notice.

 

(i)                                     For purposes of this Agreement, a Date
of Termination shall be deemed to have occurred only if on such date the
Participant has also experienced a “separation from service” as defined in the
regulations promulgated under Code Section 409A.

 

(j)                                     For purposes of this Agreement,
“Retirement” means the Participant’s separation from service (as defined in the
regulations promulgated under Code Section 409A) occurring after the earlier of
(i) the Participant reaching age 65 or (ii) the Participant reaching age 55 and
having completed at least 10 years of Service with the Company and its
Subsidiaries.

 

(k)                                  For purposes of this Agreement, a Change of
Control shall be deemed to have occurred only if such event would also be deemed
to constitute a change in ownership or effective control, or a change in the
ownership of a substantial portion of the assets, of the Company under Code
Section 409A.

 

Except as otherwise specifically provided, the Company will not have any further
obligations to the Participant under this Agreement if the Participant’s Units
are forfeited as provided herein.

 

4.                                         Earned Units.  The number of Units
that the Participant will be deemed to have earned (“Earned Units”) as of the
end of each calendar year occurring during the Performance Period (the end of
each such year being a “Determination Date”) will be determined by the extent to
which the Company has satisfied the performance-based objectives for the
calendar year or years ending on the applicable Determination Date as set forth
in Appendix A to this Agreement.  The portion of the Units subject to this Award
that will be deemed Earned Units as of each Determination Date during the
Performance Period will be determined according to the formula specified in
Appendix A, but in no event will the cumulative number of Units that are deemed
Earned Units as of any Determination Date during the Performance Period exceed
the total number of Units subject to this Agreement.  Any Units that are not
earned as of either of the first two Determination Dates during the Performance
Period solely because of the failure to fully satisfy an applicable
performance-based objective shall remain eligible to be earned as of a
subsequent Determination Date during the Performance Period.

 

5.                                         Settlement of Units.  After any Units
vest pursuant to Section 3, and unless otherwise provided in Section 3, the
Company will promptly, but in no event later than 90 days after the Vesting
Date, cause to be issued to the Participant, or to the Participant’s beneficiary
or legal representative in the event of Participant’s death, one share of Stock
in payment and settlement of each vested Unit.  Such issuance shall be evidenced
by a stock certificate or appropriate entry on the books of the Company or a
duly authorized transfer agent of the Company, shall be subject to the tax
withholding provisions of Section 6, and shall be in complete satisfaction of
such vested Units.  If the Units that vest include a fractional Unit, the
Company will round the number of vested Units down

 

4

--------------------------------------------------------------------------------


 

to the nearest whole Unit prior to issuance of the shares as provided herein. 
Notwithstanding the foregoing, if any amount shall be payable with respect to
this Award as a result of the Participant’s “separation from service” at such
time as the Participant is a “specified employee” (as those terms are defined in
regulations promulgated under Code Section 409A) and such amount is subject to
the provisions of Code Section 409A, then no payment shall be made, except as
permitted under Code Section 409A, prior to the first day of the seventh
calendar month beginning after the Participant’s separation from service (or the
date of Participant’s earlier death), or as soon as administratively practicable
thereafter.

 

6.                                         Tax Matters.  The Committee may
require the Participant, or the alternate recipient identified in Section 5, to
satisfy any potential federal, state, local or other tax withholding liability. 
Such liability must be satisfied at the time such Units vest and are settled in
shares of Stock.  At the election of the Participant, and subject to such
rules and limitations as may be established by the Committee from time to time,
such withholding obligations may be satisfied: (A) through a cash payment by the
Participant, (B) through the surrender of shares of Stock that the Participant
already owns (provided, however, to the extent shares described in this clause
(B) are used to satisfy more than the minimum statutory withholding obligation,
as described below, then payments made with shares of Stock in accordance with
this clause (B) shall be limited to shares held by the Participant for not less
than six months prior to the payment date), (C) through the surrender of shares
of Stock to which the Participant is otherwise entitled in respect of the Award
under this Agreement; provided, however, that such shares under this clause
(C) may be used to satisfy not more than the minimum statutory withholding
obligation of the Company or applicable Subsidiary (based on minimum statutory
withholding rates for federal, state and local tax purposes, including payroll
taxes, that are applicable to such supplemental taxable income), or (D) any
combination of (A), (B) and (C); provided, however, that the Committee shall
have sole discretion to disapprove of an election pursuant to any of clauses
(B)-(D) and that the Committee may require that the method of satisfying such an
obligation be in compliance with Section 16 of the Exchange Act (if the
Participant is subject thereto) and any other applicable laws and the respective
rules and regulations thereunder.  Any fraction of a share of Stock which would
be required to satisfy such an obligation will be disregarded and the remaining
amount due will be paid in cash by the Participant.

 

7.                                         Compliance with Laws.  Despite the
provisions of Section 5 hereof, the Company is not required to issue or deliver
any certificates for shares of Stock if at any time the Company determines that
the listing, registration or qualification of such shares upon any securities
exchange or under any law, the consent or approval of any governmental body or
the taking of any other action is necessary or desirable as a condition of, or
in connection with, the issuance or delivery of the shares hereunder in
compliance with all applicable laws and regulations, unless such listing,
registration, qualification, consent, approval or other action has been effected
or obtained, free of any conditions not acceptable to the Company.

 

8.                                         No Right to Employment.  Nothing
herein confers upon the Participant any right to continue in the employ of the
Company or any Subsidiary.

 

5

--------------------------------------------------------------------------------


 

9.                                         Nontransferability.  Except as
otherwise provided by the Committee or as provided in Section 5, and except with
respect to shares of Stock issued in settlement of vested Units, the
Participant’s interests and rights in and under this Agreement may not be
assigned, transferred, exchanged, pledged or otherwise encumbered other than as
designated by the Participant by will or by the laws of descent and
distribution.  Issuance of shares of Stock in settlement of Units will be made
only to the Participant; or, if the Committee has been provided with evidence
acceptable to it that the Participant is legally incompetent, the Participant’s
personal representative; or, if the Participant is deceased, to the designated
beneficiary or other appropriate recipient in accordance with Section 5 hereof. 
The Committee may require personal receipts or endorsements of a Participant’s
personal representative, designated beneficiary or alternate recipient provided
for herein, and the Committee shall extend to those individuals the rights
otherwise exercisable by the Participant with regard to any withholding tax
election in accordance with Section 6 hereof.  Any effort to otherwise assign or
transfer any Units or any rights or interests therein or thereto under this
Agreement will be wholly ineffective, and will be grounds for termination by the
Committee of all rights and interests of the Participant and his or her
beneficiary in and under this Agreement.

 

10.                                   Administration and Interpretation.  The
Committee has the authority to control and manage the operation and
administration of the Plan.  Any interpretations of the Plan by the Committee
and any decisions made by it under the Plan are final and binding on the
Participant and all other persons.

 

11.                                   Governing Law.  This Agreement and the
rights and obligations hereunder shall be governed by and construed in
accordance with the laws of the state of Delaware, without regard to principles
of conflicts of law of Delaware or any other jurisdiction.

 

12.                                   Sole Agreement.  Notwithstanding anything
in this Agreement to the contrary, the terms of this Agreement shall be subject
to all of the terms and conditions of the Plan (as the same may be amended in
accordance with its terms), a copy of which may be obtained by the Participant
from the office of the Secretary of the Company.  In addition, this Agreement
and the Participant’s rights hereunder shall be subject to all interpretations,
determinations, guidelines, rules and regulations adopted or made by the
Committee from time to time pursuant to the Plan.  This Agreement is the entire
agreement between the parties to it with respect to the subject matter hereof,
and supersedes any and all prior oral and written discussions, commitments,
undertakings, representations or agreements (including, without limitation, any
terms of any employment offers, discussions or agreements between the parties).

 

13.                                   Binding Effect.  This Agreement will be
binding upon and will inure to the benefit of the Company and the Participant
and, as and to the extent provided herein and under the Plan, their respective
heirs, executors, administrators, legal representatives, successors and assigns.

 

14.                                   Amendment and Waiver.  This Agreement may
be amended in accordance with the provisions of the Plan, and may otherwise be
amended by written agreement between the Company and the Participant without the
consent of any other person.  No course of

 

6

--------------------------------------------------------------------------------


 

conduct or failure or delay in enforcing the provisions of this Agreement will
affect the validity, binding effect or enforceability of this Agreement.

 

IN WITNESS WHEREOF, the Company has duly executed this Agreement as of the Award
Date.

 

 

 

VERY TRULY YOURS,

 

 

 

UNITED STATIONERS INC.

 

 

 

 

 

By:

 

[g70351kui001.jpg]

 

Frederick B. Hegi, Jr.

 

Chairman of the Board

 

7

--------------------------------------------------------------------------------


 

Page intentionally left blank.

 

8

--------------------------------------------------------------------------------


 

Appendix A to

Restricted Stock Unit Award Agreement

 

Earned Units and Performance-Based Objectives

 

Performance Period:             January 1, 2009 through December 31, 2011

 

The determination of the number of Units that will be earned as of each
Determination Date during the Performance Period specified above as provided in
Section 4 of the Agreement will be determined as follows:

 

1.             The Company’s Economic Profit (as defined below) for the period
beginning on the first day of the Performance Period and ending on the
applicable Determination Date (the “Relevant Period”) will be calculated.

 

2.             Based on that actual Economic Profit, the Performance Factor for
the Relevant Period will be determined from the following table by determining
where the Company’s actual Economic Profit falls relative to the goals specified
in the applicable column of the table below, and then selecting the
corresponding Performance Factor.  If the Company’s actual Economic Profit for
any Relevant Period is between two amounts shown in the applicable column of the
table, the corresponding Performance Factor will be determined by linear
interpolation between the two relevant Performance Factors shown in the table. 
If actual Economic Profit for the Relevant Period is less than or equal to the
Threshold amount specified, the Performance Factor is zero, and if it greater
than the Maximum amount specified, the Performance Factor will be equal to the
percentage specified for the Maximum amount.

 

 

 

Company’s Cumulative Economic Profit Goals and Corresponding Performance Factors
During the Portion of the Performance Period Ending on the Dates Indicated

 

 

 

December 31, 2009

 

December 31, 2010

 

December 31, 2011

 

 

 

EP Goal

 

Perf. Factor

 

EP Goal

 

Perf. Factor

 

EP Goal

 

Perf. Factor

 

Maximum

 

$-10M

 

150

%

$-17M

 

150

%

$-36M

 

100

%

Target

 

$-24M

 

100

%

$-39M

 

100

%

$-36M

 

100

%

Threshold

 

$-30M

 

0

%

$-52M

 

0

%

$-52M

 

0

%

 

3.            The number of Earned Units as of any Determination Date will be
calculated using the following formula:

 

(Performance Factor x Cumulative Unit Percentage x Number of Units Awarded) —
Number of Previously Earned Units

 

where:

 

·                  “Performance Factor” is the percentage determined as provided
in item 2 above;

 

·                  “Cumulative Unit Percentage” is the percentage in the
following table that corresponds to the Determination Date marking the end of
the Relevant Period:

 

Determination Dates

 

Cumulative Unit Percentage

 

December 31, 2009

 

33 1/3%

 

December 31, 2010

 

66 2/3%

 

December 31, 2011

 

100%

 

 

9

--------------------------------------------------------------------------------


 

·                  “Number of Units Awarded” is the number in Section 1 of the
Agreement; and

 

·                  “Number of Previously Earned Units” is the number of Units
subject to the Award that had already been determined to be Earned Units during
the Performance Period prior to the applicable Determination Date.

 

4.             For purposes of this Appendix A, the Company’s “Economic Profit”
for any period shall mean profit after applying a capital charge based on the
long-term weighted average cost of capital.  Profit is defined as after-tax
EBIT.  Total capital used to calculate the capital charge includes all assets
and liabilities except for cash, debt (including Asset Backed Securitization)
and stockholders’ equity.  Adjustments are made to both profit and total capital
to remove the impact of LIFO expense and the amortization of intangible assets
associated with acquisitions.

 

5.             As an example, to compute the number of Earned Units as of the
first, second and third Determination Dates, assume the following facts: (i) the
Number of Units Awarded was 15,000; (ii) the Company’s actual Economic Profit
for the relevant period ending on the first Determination Date was half-way
between the Threshold Amount and the Target Amount, resulting in a Performance
Factor of 50%; (iii) the Company’s actual Economic Profit for the relevant
period ending on the second Determination Date was half-way between the Target
Amount and the Maximum Amount, resulting in a Performance Factor of 125%; and
(iv) the Company’s actual Economic Profit for the relevant period ending on the
third Determination Date was above the Target Amount, resulting in a Performance
Factor of 100%.  Under these facts, the number of additional Earned Units on
each Determination Date would be:

 

First Determination Date:

(50% x 33 1/3% x 15,000) – 0 = 2,500 Units

 

 

Second Determination Date:

(125% x 66 2/3% x 15,000) – 2,500 = 10,000 Units

 

 

Third Determination Date:

(100% x 100% x 15,000) – 12,500 = 2,500 Units

 

10

--------------------------------------------------------------------------------